Citation Nr: 0822279	
Decision Date: 07/07/08    Archive Date: 07/14/08

DOCKET NO.  04-02 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a head injury, including blackouts and seizures.

2.  Entitlement to service connection for residuals of a head 
injury, including blackouts and seizures.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active honorable service from May 1981 to May 
1984.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, in which the RO denied the benefit 
sought on appeal by determining that new and material 
evidence had not been submitted to reopen the veteran's 
claim.  The veteran testified before the undersigned at a 
June 2005 Travel Board hearing.  In December 2005, the Board 
remanded this case.  

The issue of service connection for residuals of a head 
injury, including blackouts and seizures, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In a July 2000 rating decision, the RO determined that 
new and material evidence had not been received to reopen the 
claim of service connection for residuals of a head injury, 
including seizures.  A notice of disagreement was not 
received within the subsequent one-year period.

2.  Evidence submitted since the RO's July 2000 rating 
decision, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim of service connection for residuals of 
a head injury, including blackouts and seizures, and 
therefore raises a reasonable possibility of substantiating 
the claim.


CONCLUSIONS OF LAW

1.  The RO's July 2000 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2007).

2.  New and material evidence has been received since the 
RO's July 2000 rating decision; thus, the claim of service 
connection for residuals of a head injury, including 
blackouts and seizures, is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002 & Supp. 2007), 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  With 
regard to the issue of whether new and material evidence has 
been received to reopen the claim of service connection for 
residuals of a head injury, including blackouts and seizures, 
the veteran's claim is being granted to the extent that it is 
reopened.  As such, any deficiencies with regard to VCAA are 
harmless and nonprejudicial.


New and Material

In a February 1997 rating decision, the RO denied service 
connection for a head injury including blackouts and 
seizures.  It was indicated that while the veteran suffered 
two head injuries during his first period of service and a 
blow to the head during the second period of service, he did 
not currently have residuals of a head injury including 
blackouts and seizures.  The veteran did not appeal that 
decision.  In March 2000, the veteran sought to reopen his 
claim of service connection.  In a July 2000 rating decision, 
the RO determined that new and material evidence had not been 
received to reopen the claim of service connection for 
residuals of a head injury, including seizures.  A notice of 
disagreement was not received within the subsequent one-year 
period.  The RO's July 2000 rating decision is final.  
38 U.S.C.A. § 7105.

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The United States Court of Appeals for 
Veterans Claims (Court) has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The legal standard of what constitutes "new and material" 
evidence was amended.  This amendment is applicable in the 
instant case as the amendment applies prospectively to claims 
filed on or after August 29, 2001, and this claim was so 
filed.  See 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In 
considering whether to reopen a claim, VA must assume the 
credibility of the aforementioned evidence which supports the 
veteran's claim as required by Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, 
there was evidence of inservice injury.  However, there was 
no current competent evidence of residuals of that head 
injury which were attributable to service, including 
blackouts and seizures.  An inservice neurological 
examination prior to the veteran's separation did not reveal 
a seizure disorder.  There was no post-service medical 
evidence of a seizure disorder or other residual of any 
inservice head injury.  

Since the prior final decision, evidence has been added to 
the claims file.  The pertinent additional evidence of record 
includes the veteran's written and oral statements, VA 
medical records, and medical records from the Social Security 
Administration (SSA).  The veteran contends that he has 
residuals of his inservice head injuries which include a 
seizure disorder productive of blackouts and headaches as 
well as psychiatric impairment.  The VA medical records 
include notations by examiners that the veteran had a history 
of inservice head injury as well as blackouts and headaches.  
The veteran was diagnosed as having a depressive disorder and 
an anxiety disorder.  No independent medical opinion 
regarding those psychiatric diagnoses was made.  The SSA 
records include private and VA records.  These records 
similarly noted the veteran's self-reported history of an 
inservice head injury, which is accurate, as well as a 
history of having blackouts and headaches since that time.  A 
May 2004 VA treatment report indicated that the veteran was 
seen for a follow-up for epilepsy.  

In addition, the SSA records include a private psychiatric 
evaluation dated in July 2004.  The veteran reported that 20 
years ago, he had suffered a closed head injury.  The 
physician noted that the veteran had no history of organic 
brain disease, that he was taking seizure medication, and 
that he appeared to have had a closed head injury per the 
record.  The diagnoses included schizoaffective disorder and 
seizure disorder.  In conjunction with the diagnoses, it was 
again noted that the veteran had a history of a closed head 
injury.  

Evidence submitted since the RO's prior final decision, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim.  The additional evidence reflects 
current diagnoses of a seizure disorder as well as 
psychiatric disabilities.  The notations by the private 
physician in July 2004 suggest that current diagnoses are 
possibly related to the inservice closed head injury.  Thus, 
this evidence relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.  Therefore, the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


ORDER

The application to reopen the claim of service connection for 
residuals of a head injury, including blackouts and seizures, 
is granted.


REMAND

The Board has determined that the newly submitted evidence is 
sufficient to reopen the claim of service connection.  
However, the Board finds that the veteran should be afforded 
a VA examination for a definitive opinion as to whether any 
current seizure disorder or psychiatric disability is 
etiologically related to service to include inservice head 
injuries.  

In addition, since the claim has been reopened, the veteran 
should be sent a VCAA letter pertaining to direct service 
connection and which includes notification consistent with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority with 
regard to the direct service connection 
claim.  See, e.g., Pelegrini v. Principi, 18 
Vet. App. 112 (2004); VAOPGCPREC 7-2004 (July 
16, 2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  A notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 
(4) request that the claimant provide any 
evidence in the claimant's possession that 
pertains to the claim.

2.  Schedule the veteran for a VA examination 
to include neurological and psychiatric 
evaluations.  The claims file must be made 
available to the examiner and the examiner 
should indicate in his/her report whether or 
not the claims file was reviewed.  Any 
indicated tests should be accomplished.  

The examiner should opine as to whether 
it is more likely than not, less likely 
than not, or at least as likely as not, 
that any current seizure disorder or 
psychiatric disability is etiologically 
related to service to include inservice 
head injuries.  If the veteran has a 
seizure disorder, the examiner should 
also opine if it was manifest within the 
initial post-service year following the 
veteran's separation from service.  

A rationale for any opinion expressed should 
be provided.

3.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2007).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


